Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4964 Filed 12/23/20 Page 1 of 40




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISON

ADAM COMMUNITY CENTER, a
domestic nonprofit corporation, a/k/a
ADAM COMMUNITY (ACC), a
Domestic nonprofit corporation,

      Plaintiff,                          Case No: 18-13481
                                          Hon. Nancy G. Edmunds
v.

CITY OF TROY, et. al.

      Defendants.




  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT PURSUANT TO
   FEDERAL RULE OF CIVIL PROCEDURE 56 AND LOCAL COURT
               RULE 7 AGAINST ALL DEFENDANTS

                     ORAL ARGUMENT REQUESTED




                                      1
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4965 Filed 12/23/20 Page 2 of 40




      Pursuant to Federal Rule of Procedure 56 and this Court’s Local Rule 7,

Plaintiff, Adam Community Center, respectfully moves this Court for entry of an

Order granting summary judgment in its favor. Specifically, Plaintiff move for

judgment on Count I and Count III of their Complaint that Defendant City of Troy’s

Zoning Ordinance, and the application of the Zoning Ordinance violates the Federal

Religious Land Use and Institutionalized Persons Act (RLUIPA) 42 U.S.C. §2000,

Free Exercise and Equal Terms provisions.

      In support of this Motion, Plaintiff is filing a Brief in Support providing Points

of Authorities and Statement of Material Facts, along with a declaration and a

Proposed Order. Plaintiff requests oral arguments on this Motion.

      Plaintiff, in accordance with E.D. Mich. LR. 7.1, counsel for Plaintiff

conferred with counsel for Defendants, Allan Motzny, on Monday, December 21,

2020 by phone in an effort to discuss the legal basis and seek concurrence on this

motion. That attempt was unsuccessful.

      For the reasons fully laid forth in the Brief in Support, Plaintiff’s contend that

there is no genuine issue of material fact and that it is entitled to judgement as a

matter of law on its claims. Therefore, Plaintiff respectfully prays this honorable

Court grant summary judgment in its favor, declare that Defendant Troy’s zoning

ordinance as written and as applied to this Plaintiff is a violation of law enjoin the




                                           2
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4966 Filed 12/23/20 Page 3 of 40




City of Troy from enforcing it against this Plaintiff with regards to the subject

property, and award damages, attorney’s fees and costs.

                                            Respectfully Submitted,

                                            CAIR-MI LEGAL FUND



                                             /s/ Amy V. Doukoure
                                            BY: Amy V. Doukoure (P80461)
                                            30201 Orchard Lake Road, Suite 260
                                            Farmington Hills, MI 48334
                                            (248) 559-2247
                                            adoukoure@cair.com

                                            COUNSEL FOR PLAINTIFF
DATED: December 23, 2020




                                        3
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4967 Filed 12/23/20 Page 4 of 40




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISON

ADAM COMMUNITY CENTER, a
domestic nonprofit corporation, a/k/a
ADAM COMMUNITY (ACC), a
Domestic nonprofit corporation,

      Plaintiff,                         Case No: 18-13481
                                         Hon. Nancy G. Edmunds
v.

CITY OF TROY, et. al.

      Defendants.


     BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY
                          JUDGEMENT

                                         By: Amy V. Doukoure (P80461)

                                         CAIR-MI LEGAL FUND

                                         30201 Orchard Lake Road, Suite 260
                                         Farmington Hills, MI 48334
                                         (248) 559-2247
                                         adoukoure@cair.com

                                         COUNSEL FOR PLAINTIFFS
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4968 Filed 12/23/20 Page 5 of 40




                  STATEMENT OF ISSUES PRESENTED




   1. Is Adam, a Religious Institution, Entitled to Judgement as a Matter of Law
      When Defendant’s Imposition and Implementation of a Land Use Regulation
      Prohibits Adam from Obtaining a Religious Place of Assembly in a Manner
      that Substantially Burdens Their Religious Exercise and the Implementation
      and Imposition of the Land Use Regulation Is Not the Least Restrictive Means
      to Further a Compelling Government Interest?

      Adam: Yes
      Defendants: No


   2. Is Adam, a Religious Institution, Entitled to Judgement as a Matter of Law
      When Evidence Clearly Shows that Defendants’ Imposition and
      Implementation of a Land Use Regulation Treats Religious Institutions and
      Assemblies on Less than Equal Terms than Non-Religious Assemblies and
      Institutions?

      Adam: Yes
      Defendants: No




                                        ii
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4969 Filed 12/23/20 Page 6 of 40




                           TABLE OF CONTENTS

Precise Statement of Issue Presented………………………………………………ii
Table of Contents………………………………………………………………….iii
Table of Authorities………………………………………………………………...v
Factual Background………………………………………………………………...1


   I.     The Parties………………………………………………………………..1
   II.    History of Adams Attempts at Obtaining a Place of Worship…………...2
   III.   Adam’s Current Location is Inadequate to Meet Their Needs…………..5
   IV.    Adam’s Acquisition of 3635 Rochester Road and Request for a
          Variance………………………………………………………………….6
   V.     Troy’s Zoning Ordinance………………………………………………...8
          a. The Setback for Assembly is Greater Than for Non-Religious
             Uses…………………………………………………………………...8
          b. Troy’s Basis for More Stringent Setback and Parking For Religious
             Assembly…………………………………………………………….10
          c. Expert Testimony Shows Troy’s Zoning Ordinance is Fatally
             Flawed……………………………………………………………….12

LAW………………………………………………………………………………17


   I.     Standard of Review……………………………………………………..17

   II.    Defendants’ Imposition and Implementation of its Zoning Ordinance Has
          Substantially Burdened Plaintiff’s Religious Exercise in Violation of
          RLUPA …………………………………………………………………17

   III.   Defendants’ Zoning Ordinance and Application of the Ordinance are Not
          the Least Restrictive Means to Further a Compelling Government
          Interest…………………………………………………………………..23

          a. Defendant’s Setback and Parking Requirements are Not Related to A
             Compelling Government Interest……………………………………23


                                       iii
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4970 Filed 12/23/20 Page 7 of 40




         b. The Defendant’s Zoning Ordinance is Not the Least Restrictive Means
            of Protecting Their Interest Regarding Light and Noise Pollution to
            Adjacent Residential Properties……………………………………..24

         c. Defendants’ Denial of Adam’s Variance Request Was Not the Least
            Restrictive Means of Furthering Defendant’s Interest in Protecting
            Adjacent Residential Properties from Impacts of Parking and
            Traffic………………………………………………………………..25

   IV.   Defendant’s Zoning Ordinance, as Written Treats Religious Assemblies on
         Less than Equal Terms with Non-Religious Assemblies…………..……26

Conclusion………………………………………………………………………...30
Prayer for Relief…………………………………………………………………...30




                                       iv
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4971 Filed 12/23/20 Page 8 of 40




                          TABLE OF AUTHORITY

CASES


City of Cleyburn Tx. v Cleyburn Living Center, 473 US 432, 448 (1985)


De Laura vs City of Ann Arbor, 30 Fed. Appx. 501 (2002)


Dorman v. Charter Township of Clinton 2019 WL 3322352 (E.D. Mich. July 24,
2019)


Guru Nanak Sikh Soc’y of Yabu City v County of Sutter, 456 F.3d 978 (9Th Cir.
2006)


Lighthouse Community Church of God v City of Southfield 2007 WL4230280 (ED.
Mich. Jan. 3, 2007).


Livingston Christian Schools v Genoa Charter Township, 858 F.3d 996 (6th Cir.
2017)


New Life Ministries v. Charter Twp. Of Mt. Morris 2006 WL 2583254 (E.D. Mich.
Sept. 7, 2006)


Tree of Life Christian Schools v. Upper Arlington, OH., 905 F.3d 357, 369-370
(6th Cir. 2008)


STATUTES



                                        v
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4972 Filed 12/23/20 Page 9 of 40




42 USC §2000 et. seq.
42 USC §2000cc(a)(1)-
42 USC 2000cc(a)(2)(C)
42 USC 2000cc-(b)(1)
42 USC 2000cc-2(b)


COURT RULES


E.D. Mich. Local. Rule 7
Fed. R. Civ. Pro. 56


OTHER AUTHORITIES




                                      vi
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4973 Filed 12/23/20 Page 10 of 40




                                   FACTUAL BACKGROUND
 I.      The Parties
         Plaintiff, Adams Community Center (hereinafter “Adam” or “Plaintiff”), is a

 non-profit religious organization organized under the laws of the State of Michigan.

 Adam’s stated mission and purpose is to establish a center for increasing knowledge

 through proper research, education and training in the community for the youth and

 adults; To establish peace through proper guidance; to establish a homogenous

 atmosphere for all ethnic groups.1

         The Goal of Adam was to establish a religious organization that would serve

 the Muslim community in Troy.2 Central to the mission of Adam is establishing a

 mosque in Troy because Troy has a large Muslim population that has no place to

 come together and worship as one community.3 It is imperative to the mission of

 Adam to have a place of worship located in Troy because of the requirement of the

 the five (5) daily prayers needing to be in congregation creating the need to have a

 place close by to where it’s membership lives.4

         Defendant City of Troy (hereinafter “Troy”) is a Michigan municipal

 corporation created and existing by virtue of the laws of the state of Michigan and is




 1
   Exhibit A- Articles of Organization for Adam Community Center
 2
   Exhibit B- Declaration of Dr. Nurul Amin ¶ 3
 3
   Id.
 4
    Exhibit C- Declaration of Mahmood Akhtar Syed ¶ 5; Exhibit D- Declaration of Imam Faheem Nobin Ahmed ¶ 6-7;

                                                       1
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4974 Filed 12/23/20 Page 11 of 40




 empowered to act through is governing body, its officials, employees and official

 bodies. Troy is a government within the meaning of 42 U.S.C. §2000cc-5(4)(A).5

 II.      History of Adam’s Attempts at Obtaining a Place of Assembly in Troy
          Currently, the city of Troy has about sixty religious assemblies but no

 approved places of worship for the Muslim Community.6 Adams has been looking

 for a permanent location in Troy to obtain a mosque since its foundation.7 In 2012,

 the community began praying and holding other religious activities in the basement

 of 4700 Rochester Road in Troy in a building owned and operated by Nima Group.8

 That building was never intended as a permanent place of worship because the space

 is insufficient to meet the needs of the community and it does not meet setback

 requirements of the City of Troy Zoning Ordinance.9 The building is subject to

 enforcement of the zoning ordinance at any time which could end Adam’s continued

 use of the property.10

          Adam has consistently attempted to procure a permanent location to

 accommodate their community’s religious needs.11 In 2013, Adam purchased a
                                                                                                             12
 former restaurant and attempted to utilize it as a community center.                                             Adam



 5
   Exhibit E- Defendant’s Answer to Plaintiff’s Complaint Paragraph 2.
 6
   Exhibit F- (List of Places of Worship for City of Troy) Exhibit G- Dep. Savident 2020 Pg. 146 Ln. 11-14
 7
   Dec. Amin ¶ 5;
 8
   Id. ; Dec Syed ¶ 7
 9
    Id. ; Dec Syed ¶ 7.
 10
    Dep. Savident 2020 Pg. 139 Ln. 10- Pg. 140 Ln 7
 11
    Dec. Amin ¶ 6; Dec. Syed ¶18-24.
 12
    Dec. Syed ¶ 20.

                                                            2
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4975 Filed 12/23/20 Page 12 of 40




 submitted a site plan to the city and received approval to use the building as a

 community center.13 After the initial approval, Defendant received email allegations

 that because Adam was a Muslim organization that everything they do is considered

 worship and that they would hold prayer in the facility and then called for the ZBA

 to make a determination on the use of the building.14 The ZBA ultimately decided

 that, because pray would occur at the facility, that it was a place of worship.15 Troy

 made the distinction between community center and religious assembly, solely on

 introduction of prayer at the facility.16 In fact, Defendant Troy has asserted that any

 organized prayer in a space turns it into a place of worship, despite having regular

 Sunday Christian services at their own community center.17

         Recission of the approval required Adam to seek a variance for parking and

 setback requirements in order to comply with the unique restrictions for a place of

 worship.18 Adam submitted a variance request, but prior to the ZBA hearing on the

 variance application, the building was sold by one of the building’s co-owners.19

         Immediately following the sale of the proposed community center, Adam

 began investigating a number of other available properties in the city of Troy for a

 religious assembly, but each place they considered failed to be an appropriate

 13
    Exhibit H- Emails, correspondences and Documents related to 4924 Rochester Road.
 14
    Id. See also Dep. Savident 2020 Pg. 72 Ln. 12 – Pg. 78 Ln. 6
 15
    Id.
 16
     Id also Pg. 89 Ln 2-5.
 17
    Id. See Also Exhibit F.
 18
    Dep. Savident 2020 Pg. 72-78; Dep. Amin Pg. 33 generally
 19
    Dec. Syed ¶ 20; Dep. Amin. Pg. 33s

                                                       3
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4976 Filed 12/23/20 Page 13 of 40




 place.20 Many of the reasons that Adam’s made a determination not to pursue a

 property was because of the conditions of the property related to setback and parking

 restrictions, the need to obtain a Special Land Use permits from the city and the

 overall unsuitability of the properties as a result of conditions on the land.21

         The Defendants were aware of the efforts and difficulties that Adam was

 having in finding a suitable location, as Adam sought advice and assistance from the

 Defendants regarding the suitability of several properties, including undeveloped

 land and land with already existing buildings.22 Defendants routinely offer this type

 of assistance to individuals and entities looking to purchase or build in Troy.23

 However, Defendants failed to provide any routine advice or assistance to Adam in

 its search for property.24 Adam was told by members of the ZBA that there was no

 place left in Troy for them to have a place of worship, and that they should look

 outside the city.25

         Both Defendant city of Troy and their expert stated that Troy is nearly

 completely built out.26




 20
    Dec. Syed ¶ 20-23; See Also Dep. Amin Pg. 34-43; Pg. 48-54; Pg. 92-94
 21
    Deposition Dr. Mohamed “Nurul” Amin Pg. 34-43; Pg. 48-54; Pg. 92-94 (generally)Dec. Syed ¶19-26.
 22
    Dep. Savident 8/8/2020 Pg. 111 ln 2- Pg. 112 ln. 20
 23
    Dep. Paul Evans 8/8/2020 Pg. 35 Ln 3-21; Dep Savident 2020 Pg.30 Ln. 23-Pg 32 Ln. 8
 24
    Dep. Savident 2020 Pg.107 Ln 20- Pg. 109 Ln 4; Dep Amin Pg. 52-53;
 25
    06/19/18 ZBA Tr. Pg. 135 Ln 8-20; Pg. 134 Ln 16-21; Pg. 125 Ln 22-23; Pg. 131 Ln 19-Pg. 132 Ln. 3
 26
    Dep. Savident Pg. Ln.; Dep Carlisle Pg. Ln.; Exhibit D Carlisle Expert Report

                                                        4
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4977 Filed 12/23/20 Page 14 of 40




         Adam attempted to purchase an already existing church; however, it was

 purchased by a developer for substantially less money than Adam had offered. 27

 Additionally, Adam was told by the real estate agent that no matter how much they

 offered, the church was unwilling to sell to them.28 Each time Adam searches for a

 property or prepares plans to submit to the Defendants for approval, it costs Adam

 time and money.29

         While attempting to find a permanent location to meet their needs, Adam also

 rented space from the Defendant Troy at their community center as well as from a

 church. Neither attempt was adequate for the needs of Adam community members.30

 III.    Adam’s Current Location is Inadequate to Meet Their Needs
         Adam’s use of 4700 Rochester road as a place of worship is insufficient to

 meet the needs of the community and their mission.31 The building is dark, damp

 and uninviting and inaccessible to older congregants and those with disabilities

 which has reduced prospects for permanent membership of the congregation and

 caused members to withdraw their children from classes taught at Adam.32 Women

 members of the Adam community are particularly disenfranchised by the current

 conditions in the basement as it inhibits their ability to maintain modesty, to enter


 27
    Dep. Amin Pg. 49 Ln. 18- Pg. 50 Ln. 13 and Pg. 93 Ln 7- Pg. 94 Ln 7. Exhibit J: Church Purchase Documents
 28
    Id.
 29
    Dec. Amin ¶6.
 30
    Dep Amin Pg. Ln
 31
    Dec. Amin ¶4-5; Dec. Syed ¶ 7; Dec. Ahmed ¶14.
 32
    Dec. Syed ¶ 15; Dec. Ahmed ¶ 12.

                                                          5
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4978 Filed 12/23/20 Page 15 of 40




 and pray separately from men, causing women to refrain from attending worship and

 events.33

         The current basement location is not large enough to (1) hold the entire

 congregation for Friday congregational prayers (2) hold holiday worship services (3)

 hold iftar dinners during the Islamic holy month of Ramadan (4)hold religious

 weddings and funeral ceremonies (5) hold other ceremonies and celebrations that

 are significant in Islamic beliefs (6) hold religious education classes for its children

 and adult community members (7) provide space for the washrooms necessary to

 allow members to perform obligatory wudu prior to the beginning of the prayer

 services and (8) hold other events including guest lecturers, fundraising and

 community banquets.34

 IV.     Adam’s Acquisition of 3635 Rochester Road and Request for Variance
         In 2018, Adam entered into an agreement for the purchase of the subject

 property 3635 Rochester Road that would have been sufficient to meet their needs

 for Mosque and community center.35 When Adam entered into the agreement, the

 building was being used as a restaurant that included two separate banquet halls and

 had a large warehouse.36 The property had previously been used as a (1) fruit market




 33
    Exhibit U- Declaration of Ayesha Qudrat Ali Generally.
 34
    Dec. Syed ¶9-13; Dec. Ahmed ¶9-12; Declaration of Ayesha Qudrat Ali (generally).
 35
    See Exhibit V- Purchase Agreement; Dec. Syed ¶24 Dep. Amin. Pg. 76-77.
 36
    Exhibit K- City of Troy Approved Site Plan for Sakura

                                                         6
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4979 Filed 12/23/20 Page 16 of 40




 (2) shoe store (3) haunted house and (4) an antique and collectible store in operation

 at the same time as the haunted house.37

         The building currently existing on the property is a non-conforming

 structure38 Adam was unable to move into the building, without seeking a variance

 from the Defendant ZBA, due to their classification as a religious assembly,.39 If

 Adam were any assembly use other than a religious one, they would have been able

 to move into the subject property without seeking any variances.40 At most they may

 have been subjected to informal discretionary involvement of Troy’s Planning

 Director.41

         Adam applied for and believed they’d receive a variance from the setback and

 parking restrictions of Section 6.21 of the Zoning Ordinance because they were not

 making any external changes to the building or parking, and because they believed

 they were going to continue to use the building in the same manner it was already

 being used.42 However, that variance was denied with little more than conclusory

 statements that Adam’s request didn’t fit the statement of practical difficulty or the

 intent and purpose of the specific lot, that Adam was asking to “severely break the




 37
    Dep. Savident Pg. 252-253 ln 19.
 38
    Dep. Savident Pages 254-258 ln 12.
 39
    Dep Savident Pg. 216 LN. 15-20
 40
    Dep. Savident Pg. 257 Ln. 20-25
 41
    Id and Pg. 248 Ln 24-Pg. 249 Ln. 7; Pg. 284 Ln 18- Pg. 285 Ln. 7; PG. 197 Ln 18-20; 198 ln 2-8
 42
    Exhibit M- 06/18/2018- ZBA Hr. Tr. Pg.50 Ln 7-13. Dec. Syed ¶24. See also Exhibit L-Application for Variance

                                                          7
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4980 Filed 12/23/20 Page 17 of 40




 law”, that variances are always denied when the community didn’t give “100%

 support,” and some unfounded statements about Friday night traffic.43

          The ZBA suggested that Adam demolish either all or some of the current

 building and rebuild a new building in compliance with the setback requirements.44

 Adam is unable to engage in that type of construction because a substantial portion

 of the land and 60% of building would be lost to setbacks making this property no

 more compatible with their needs as their current basement location. As such, Adam

 would need to expend upwards of $3 million to demolish and completely rebuild a

 new facility on that space, that still would not meet their needs.45

          When the variance was denied by the ZBA, Adam lost substantial

 contributions that were pledged donations necessary to acquire and renovate the

 property.46 As a result Dr. Nurul Amin, Mr. Mahmood Syed and two other

 individuals purchased the building for Adam’s benefit with their own personal funds

 and gave Adam an option to lease agreement that has been renewed continuously

 during this litigation.47

 V.      Troy’s Zoning Ordinance
      a. The Setback for Religious Assembly is Greater than Non-Religious Uses




 43
    Id at Pg 125 ln 23-25;125 Ln 4-6; Pg 141 Ln 66-8; Pg. 142 Ln 21-25.
 44
    Exhibit L- Variance request with site plan; 06/19/18 ZBA Meeting Tr. pg. 143 ln 9-25.
 45
    Dec. Amin ¶8.
 46
    Dec. Dr. Amin Ln. 9.
 47
    Dec. Amin ¶7; Dep Syed ¶ 25; See also Exhibit N: Current Option to Lease

                                                          8
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4981 Filed 12/23/20 Page 18 of 40




         According to the Defendant’s Planning Director, the zoning ordinance at issue

 in this matter was enacted pursuant to a comprehensive rewrite of both the master

 plan and zoning ordinance which took effect in 2011.48 In that re-write, Troy created

 form-based districts that contained use groups based on the similar impacts and

 characteristics of the uses.49 Places of worship are allowed as of right in all form-

 based districts.50 As a result of the re-write places of worship are also permitted as a

 right in nearly all of the other districts including the GB district where the property

 at issue is located.51 Places of worship are subjected to stricter setback and parking

 restrictions in all districts where they are approved as of right.52

         The definition of “Place of Assembly” could encompass that of a “Place of

 Worship” under the express language of the zoning ordinance at issue, but “Place of

 Worship” is singled out for more significant zoning restrictions based solely on

 religious services being conducted at a location.53

         Defendants’ zoning ordinance sets forth unique and more stringent parking

 and setback requirements for religious assemblies than it does for secular assembly

 uses.54 The text of the zoning ordinance sets a fifty-foot setback on all sides from




 48
    Dep. Savident 2020- Pg. 35 Ln. 17-23; Pg. 40 Ln 5- 41 Ln. 1;
 49
    Dep. Savident Pg. 186 Ln. 15- Pg. 190 Ln 3.
 50
    Dep. Savident Pg. 48
 51
    Id.
 52
    Exhibit O1-Zoning Ordinance Section Pg. 26 (ordinance page).
 53
    Exhibit O1- Sections 2 (Definitions) Page 26.
 54
    Dep. Savident 2020 Pg. 181 ln 12-Pg 182 Ln. 3; Pg. 171Ln 12-18.

                                                          9
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4982 Filed 12/23/20 Page 19 of 40




 religious places of worship and doesn’t allow parking in the setback area.55 The

 parking and setback requirements are imposed only on assembly uses that are

 religious in nature and secular assemblies, regardless of size or membership, are not

 required to adhere to the same requirements.56 Furthermore, in the zoning districts

 where religious assembly uses are permitted only as a “special use”, secular

 assembly uses are permitted as of right.57

         Mr. Savident further recognizes that the zoning itself places a burden on

 Adam’s ability to find a suitable property in Troy because (1) it is more difficult to

 develop a lot with a larger setback and less usable space (2) not allowing parking in

 the setback means that there is less room overall for parking making land more

 difficult to develop and (3) the fifty-foot setback requirement makes it challenging

 for a religious assembly to get into a commercial property.58

      b. Troy’s Basis for More Stringent Setback and Parking for Religious Assembly
      The stricter setback and parking requirements for religious assemblies were kept

 in the comprehensive re-write of the ordinance because the city gave little or no

 thought to “carrying them over” from residential neighborhoods to commercial

 districts or the effects that would have on the ability of a religious assembly to come




 55
    Exhibit O5
 56
    Dep. Savident 2020 Pg. 167 Ln 9; Pg. 171 Ln. 12-18; Dep Alan Weinstein Pg. 20 Ln 14-19;
 57
    Exhibit O3
 58
    Dep. Savident 2020 Pg. 171 Ln 1-11; Pg. 171 Ln 19-Pg 172 Ln 11; Pg. 114 Ln 6-10.

                                                         10
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4983 Filed 12/23/20 Page 20 of 40




 into those districts.59 The Defendant recently stated concerns regarding the impact

 of Troy’s five largest “megachurches”.60 However at least one of Troy’s largest

 mega churches, Woodside Bible, was not in existence at the time of the re-write and

 was granted a PUD that didn’t subject it to the parking and setback requirements for

 places of worship.61

          Defendants’ assert that the rationale for the more stringent building and

 parking requirements is due to secondary impacts to residential properties due to the

 use of the building as a place of worship including (1) property values of residential

 neighborhoods (2) light and noise associated with parking during events and (3)

 traffic congestion.62

          However, Defendant’s Planning Director who oversaw the re-write of the

 zoning ordinance acknowledges (1) there is no justification to treat places of worship

 and secular assembly with the same capacity differently based on concerns of

 impact63 (2) non-religious assembly with similar building capacity could have the

 same impact on traffic and noise64 (3) all things being equal with size of building

 and activities, secular assemblies could have the same impacts as a religious




 59
    Dep Savident Pg. 37 Ln 15- Pg. 38 Ln 2: Exhibit P- Deposition of Mark Miller Pg. 74 Ln 14- Ln 21, Dep Evans Pg. 47
 Ln 21- Pg. 48 Ln. 4.
 60
    Dep. Savident Pg. 132 Ln. 3- Pg. 134 Ln. 18 and Pg. 56 -57 Ln. 3.
 61
    Dep. Savident Pg. 232-233; ( and exhibit 13 to his Deposition)- Woodside Bible PUD
 62
    Dep. Savident 2020 Pg. 55 Ln 18-Pg 58;. PG. 179 Ln 14-21.
 63
    Dep. Savident 2020 Pg. 62 Ln 4-8;
 64
    Dep. Savident 2020 Pg. 61 Ln 18- 62 Ln 3

                                                          11
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4984 Filed 12/23/20 Page 21 of 40




 assembly and those impacts would translate into requiring the same setback65 (4) the

 city is capable of distinguishing between larger and smaller places of worship, yet

 they didn’t66 and (5) other assembly uses are allowed to abut a residential property

 in the GB district and all form based districts with less than a 50’ setback.67

         Furthermore, Mr. Paul Evans, whose Defendants’ co-administrator of the

 zoning ordinance, staff liaison to the ZBA, and responsible for code enforcement,

 stated that he believes that other uses are similar to religious assemblies and doesn’t

 see the need for the different setbacks.68

         It is also true that a Market Study report done by Gerendasy Valuation, LLC.

 provides conclusive evidence that residential property values are not negatively

 impacted when they abut adjacent religious assembly places, even when those

 assembly places have parking and setbacks that are less than those prescribed in

 section 6.21 of the Zoning Ordinance.69 Notably, Defendants have provided no

 information, documentation, or expert opinion to support any assertion that

 residential property values are affected negatively by religious assembly uses.

         c. Expert Testimony Shows That Troy’s Zoning Ordinance is Fatally Flawed




 65
    Dep. Savident 2020 Pg. 68 Ln 7-10.
 66
    Dep. Savident 2020 Pg. 61 n 9-12
 67
    Dep. Savident Pg. 169 Ln 6-9.
 68
    Dep. Evans 2020 Pg. 20-23; Pg. 135 Ln 18 Pg. 137 Ln. 5.
 69
    See Exhibit Q: Market Valuation Prepared by Gerendasy Valuation, LLC.

                                                        12
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4985 Filed 12/23/20 Page 22 of 40




          Alan Weinstein has been a professor for 31 years, a consultant, has published

 about land use planning, zoning and the Religious Land Use and Institutionalized

 Persons Act (RLUIPA), consulted on comprehensive revisions of zoning ordinances

 and drafted zoning ordinances.70

          In his report, Mr. Weinstein states that Defendants’ zoning ordinance section

 6.21 has applied a “unique set of requirements for places of worship that do not apply

 to uses that are not places of worship.71 Indeed Mr. Weinstein agrees with Mr.

 Savident that theaters, funeral homes and restaurants that hold receptions and other

 large gatherings, places of assembly, conference, meeting and banquet facilities, fine

 and performing art facilities, funeral homes and primary and secondary schools are

 all similarly situated to religious assemblies based on the legitimate zoning criteria

 in Section 1.03 of Troy’s zoning ordinance.72 Despite these uses being comparable

 to religious assemblies, Mr. Weinstein states that Defendant has “imposed a scheme

 of parking and setback requirements on religious assemblies that are far more

 restrictive and extensive than those of secular assemblies that have a greater impact

 than places of worship.”73 According to Mr. Weinstein, Defendants’ zoning is an

 express differentiation of religious assembly.74


 70
    See Exhibit R- CV of Alan Weinstein and Exhibit S- Dep. Weinstein Pg. 8-10.
 71
     Dep. Weinstein Pg. 20 Ln 14-19
 72
    Id. Pg 41 Ln 9 – Pg. 46 Ln 5; Page 53 Ln 2-5; Pg. 53 Ln 21- Pg 55Ln 12. Exhibit T- Weinstein Expert Report Pg 22-
 23.
 73
    Weinstein Report Pg. 17-18;
 74
    Id at 20.

                                                          13
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4986 Filed 12/23/20 Page 23 of 40




         Further, according to Mr. Weinstein, Defendants’ differential treatment of

 religious assembly uses within the same zoning district, on both vacant and

 developed parcels of land, created “significant obstacles for many, if not most or all,

 places of worship seeking to locate on a developed parcel in a non-residential district

 and a near-insuperable barrier to Adam gaining approval for Rochester road without

 a variance.”75

         Additionally, Mr. Weinstein asserts that the Defendant ZBA’s denial of the

 variance for 3635 Rochester Road resulted from the members failing “to evaluate

 parking and safety concerns, precluding it from legitimately justifying its decision

 to deny Adam’s application.”76 “Given this information, and the historical context

 of Muslims treatment in requesting zoning relief made it a reasonable choice that

 Adam decided not to pursue subsequent or additional special use approvals.”77

 Furthermore, in Weinstein’s professional opinion, Adam’s search for properties led

 to no “alternative properties” because set backs are not the only issues facing them

 in their search for reasonably available properties.”78

         As for Defendants’ claims of their legitimate zoning criteria for the setback,

 Weinstein’s expert opinion is that Troy doesn’t provide any to “explain setback




 75
    Id at 18.
 76
    Id at 32-33.
 77
    Dep. Weinstein Pg. 32 Ln 11
 78
    Weinstein Report Page 27-29 Generally.

                                             14
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4987 Filed 12/23/20 Page 24 of 40




 differences within each district for religious assemblies or institutions.”79 His

 explanation is that based on the criteria set forth in Defendants’ zoning ordinance

 section 1.03, many of the similarly situated non-religious uses have a greater impact

 than places of worship yet are subject to less restrictive zoning.80

          Mr. Weinstein also believes that Defendants have undermined their own

 argument regarding the need for greater setback and parking restrictions for religious

 places of worship in the following ways (1) granting a PUD to the mega church

 Woodside Bible without the 50’ setback because doing so suggests that the city,

 when faced with the very concern they are asserting as the rationale for the setback,

 didn’t find it necessary to secure public safety and welfare81 (2) the city’s granting

 of variances reducing screening walls in places of worship adjacent to residential

 properties     82
                     and (3) the city’s history of having numerous places of worship with

 parking no less than 10’ from residential neighborhoods posing no concerns “with

 regard to public safety welfare, or any other concern germane to a land-use

 decision.”83

          Mr. Weinstein, states that the ordinance is offensive to religious assemblies

 because (1) it requires a much larger setback than necessary in all cases except very



 79
    Weinstein Report Page 22.
 80
    Id.
 81
    Id at 31; Dep Weinstein Pg. 73 Ln 7- Pg. 74 Ln 5;
 82
    Dep. Weinstein Pg. 62 Ln 17-Pg. 63 Ln 2
 83
    Id at Page 31-32.

                                                        15
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4988 Filed 12/23/20 Page 25 of 40




 large places of worship (2) smaller congregations on smaller parcels of land require

 less buffering than larger congregations on larger parcels of land84 (3) the setback

 requirements make religious assemblies “patently incompatible with four out of five

 building form build to requirements and are greater than the requirements for the

 fifth85 and (4) in the GB district where the 3635 property is located secular

 assemblies have greater use of their property due to having substantially reduced

 setback requirements. 86According to him, it is “good planning practice” to “impose

 smaller setback requirements- and less of a “burden”- for places of worship on

 smaller parcels” and “thus the rational and legitimacy of Troy’s setback

 requirements” are undermined.87

         Weinstein asserts that Defendants’ could have achieved the goal of protecting

 adjacent residential properties from traffic and parking impacts in less restrictive

 ways and set forth two examples in his report of how to achieve that. 88 He further

 proffers that the ZBA could have alleviated the concerns by placing screening as a

 condition of approval, and further that the ZBA had a history of doing so in the case

 of a church who was asking for a 22’ variance from the parking and setback

 requirements.89


 84
    Weinstein Report page 15 -17.
 85
    Id. At 20.
 86
    Id.
 87
    Id at 15-17.
 88
    Weinstein Dep. Pg. 36 ln 24-page 41
 89
    Weinstein Dep. Pg. 76 Ln 20- Page 77 Ln 22. Weinstein Report Page 33-34

                                                        16
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4989 Filed 12/23/20 Page 26 of 40




                                                          LAW
 I.      Standard of Review
      This Court has set forth the standard for Summary Judgement on page 10 of ECF

 9. Based on that standard, Adam is entitled to judgement as a matter of law.

 II.   Defendants’ Imposition and Implementation of its Zoning Ordinance Has
    Substantially Burdened Plaintiff’s Religious Exercise in Violation of RLUPA
         RLUIPA prohibits Defendant from imposing or implementing a land use

 regulation that substantially burdens Plaintiff’s religious exercise unless the burden

 is the least restrictive means of furthering a compelling government interest. 90 In

 order to trigger RLUIPA’s substantial burden clause the Plaintiff must have a legally

 cognizable interest in the land even if the interest is merely a definite non-possessory

 interest.91 The DiLaura Case cites Community Treatment Centers “holding that a

 contingent agreement is sufficient to confer standing” and Haven v City of Troy

 “holding that an option to purchase land had standing to challenge building permits.”

 Furthermore, the Defendant must have a system in place under which they make an

 individualized assessment of the property involved.92 The DiLaura found that

 requiring an application for a variance constitutes an individualized assessment.93




 90
    42 USC 2000cc(a)(1)-
 91
    See De Laura vs City of Ann Arbor, 30 Fed. Appx. 501, 506 (2002) (citing Community Treatment Centers 970 F.
 Supp. At 1206-07 and (Haven v City of Troy 39 Mich. App 219, 197 N. W. 2d 496 (1972)
 92
    42 USC 2000cc(a)(2)(C).
 93
    DeLaura ,30 Fed. Appx. At 510 (2002)

                                                        17
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4990 Filed 12/23/20 Page 27 of 40




         In Livingston, the controlling 6th Circuit case, the court sets forth some factors

 that are helpful in determining whether a substantial burden exists because of a land

 use regulation.94

         First, Livingston held that when a religious institution doesn’t have a feasible

 alternative location a substantial burden exists.95 Feasible alternative location is

 based on (1) whether the current location is adequate to carry out the mission of the

 religious institution96 and (2) whether there are other properties available close to

 the property at issue adequate for the needs of the religious institution.97 “When

 central religious beliefs are in question, courts must be especially deferential to

 testimony from the religious institution about the truth of that belief.”98

         The Livingston Court cites several instances of insufficiency of a current place

 of worship that create a substantial burden including (1) when an assembly’s current

 location doesn’t allow the congregation to worship as a whole and (2) lack of

 sufficient space when a school or congregation were expanding.99

         The second factor according to Livingston is whether a religious institution

 will suffer substantial delay, uncertaintity or expense due to the imposition of a



 94
    Livingston Christian Schools v Genoa Charter Township, 858 F.3d 996, 1004 (6th Cir. 2017)
 95
    Id at 1004.
 96
    ID at 1005-1006. (citing Bethel World Outreach Ministries, 706 F.3d at 558 and Int'l Church of the Foursquare
 Gospel v City of San Leandro, 673 F.3d 0159, 4068-69 (9th Cir. 2011) and Westchester Day Sch. V Vill. Of
 Mamaroneck, 504 F.3d 338 352 (2d Cir. 2007)) (internal quotes omitted)
 97
    Id (citing World Outreach Conference Ctr. v City of Chicago, 591 F.3d 539 (7th Cir. 2009).
 98
    ID at 1006 citing Foursquare 637 F. 3d at 1069
 99
    Id.

                                                          18
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4991 Filed 12/23/20 Page 28 of 40




 regulation a substantial burden exists.100 Courts have determined that continued and

 prolonged searches for land and continued necessity to file applications with the city

 created enough delay and uncertaintity to be a substantial burden.101 The courts have

 further found that a Plaintiff’s “uncertaintity increased with each time they were

 denied or put off by Defendant’s multiple permit denials and broad reasoning for

 each denial” because it “significantly reduced Plaintiff’s prospects for ever gaining

 approval.”102

          Livingston’s third factor is whether the Plaintiff’s own actions created a

 substantial burden on itself by obtaining an interest in land without a reasonable

 expectation of being able to use the land for religious purposes.103

          In the instant matter is undisputed that Plaintiff have a legally cognizable

 interest in land pursuant to the option to lease agreement they hold over the subject

 property. It is also undisputed that Troy’s zoning ordinance is a land use regulation

 subjecting them to the provisions of RLUIPA and further that Adam was subjected

 to an individualized assessment pursuant to the zoning ordinance when it applied for

 a variance of the setback and parking requirements.

          What is also clear is that Adam has met its burden in showing that it has

 suffered a substantial burden as a result of the implementation and imposition of


 100
     Livingston Christian School 858 at 1004.
 101
     Id.
 102
     Guru Nanak Sikh Soc’y of Yabu City v County of Sutter, 456 F.3d 978, 991-992 (9Th Cir. 2006).
 103
     Id.

                                                          19
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4992 Filed 12/23/20 Page 29 of 40




 Defendants’ zoning ordinance. Adam is a religious assembly or institution according

 to their Articles of organization whose purpose is to establish a place of worship for

 the Muslims of Troy. It is imperative to have a location in Troy, according to the

 community members, for several reasons, but primarily because of the requirement

 to attend the five (5) daily prayers in congregation necessitating a shorter travel time

 to and from the place of worship.

       Furthermore, according to Adam community members and religious leaders,

 Adam’s current location is deficient on all fronts because it doesn’t allow them to

 carry out the core of their religious practices, doesn’t afford women a meaningful

 worship opportunity that aligns with Islamic principles, and doesn’t afford children

 a meaningful opportunity to learn their religion.

       All the evidence in this matter proves that Adam does not have a feasible

 alternative location. First, there is no other location in the city of Troy for Muslims

 to worship. Second, there are no adequate properties available to Adam as a result

 of the onerous setbacks imposed only on religious institutions by the Defendants.

       Third, Adam has attempted to purchase an already existing religious assembly

 place, but despite being the highest bidder was unable to acquire the property. The

 city itself, through its ZBA and planning department has stated that the city is nearly

 completely built out, and it is likely that there is no place left in Troy for Adam to

 have a place of worship.


                                           20
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4993 Filed 12/23/20 Page 30 of 40




            It is also true that Adam has suffered and will continue to suffer substantial

 uncertainty, delay and expense should it not be able to use the subject property.

 Adam has spent nearly eight years looking for a property, has made many attempts

 to purchase a property, or obtain relief from the zoning ordinance. The refusal of the

 Planning Department employees to provide guidance to Adam when they request it,

 the repeated denials of approval for site plans and variance applications with vague

 or absent reasoning, along with the vesting of substantial discretion in the Planning

 Director to make determinations regarding whether a use is similar and can gain

 access to an existing building solidify Adam’s uncertaintity.

             Furthermore, Adam’s continued use of the basement at 4700 is uncertain and

 can end whenever Defendants make the determination to enforce their ordinance.104

 The DiLaura court held that failure to enforce an ordinance is “merely a delay in

 enforcement” and there is a “presumption of enforcement,” because the

 “enforcement of the ordinance is mandatory” and lack of enforcement is “contrary

 to the [city’s] own laws”.

            Adam has expended thousands of dollars in its pursuit of a suitable location

 and in having documents prepared to present to the Defendants for various approval

 processes. That expense will only grow should Adam continue to search for

 properties and apply and receive denials from the Defendants. Furthermore, the costs


 104
       DiLaura 30 Fed. Appx at 505 (2002).

                                              21
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4994 Filed 12/23/20 Page 31 of 40




 of tearing down an existing building only to replace it with another that would likely

 not be sufficient to meet Adam’s needs and realistically costing in the millions of

 dollars, is a substantial expense that cannot be carried by a smaller congregation like

 Adam.

       Adam did not self-create the burden to its religious exercise. At the time that

 it submitted the application for variance and entered into the purchase agreement for

 the subject property, it had a reasonable expectation to be successful at the ZBA

 hearing and believed that the variance would be granted. This is especially true since

 Adam believes, and Troy has now admitted, that the proposed use of the property

 was not any different, or more impactful that the use of the property at the time of

 the hearing and Adam wasn’t changing the exterior footprint of the building, nor

 were they changing anything with the parking. Instead, Adam was going to be using

 the building and parking, as it was being used at the time they applied for the

 variance.

       Furthermore, equity requires this Court to look at Adam’s prospects for

 obtaining property at the time it entered into the purchase agreement for the subject

 property. If Defendants’ ZBA continuously denies variances of the setback

 requirements for vague and unsubstantiated reasons, and the Defendants are allowed

 to argue that they should not have expected to be successful in seeking relief that

 was granted by the ZBA to other places of worship in the past, the ability of any


                                           22
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4995 Filed 12/23/20 Page 32 of 40




 religious assembly, including Adam, to enforce their rights under the provisions of

 RLUIPA would not exist and this would render the statute itself void.

         Because Adam has suffered a substantial burden to its religious exercise

 because it has no feasible alternative to carry out its mission, because its current

 space is inadequate, and because it will suffer undue delay, expense and uncertainty

 in finding an adequate property it has made a prima facie case that there is a

 substantial burden on its religious exercise and that Defendants have violated

 RLUIPA.

 III.    Defendants’ Zoning Ordinance and Application of the Ordinance are Not
         the Least Restrictive Means to Further a Compelling Government
         Interest
         When a Plaintiff makes a prima facie case of substantial burden to its religious

 exercise, the Defendant bears the burden of proving “that the land use regulation is

 the least restrictive means to further a compelling government interest.”.105

       a. Defendant’s Setback and Parking Requirements are Not Related to A
          Compelling Government Interest
         According to Defendants’, and their Planning Director, the setback

 requirements are to protect residential properties from the impacts of traffic and

 parking resulting from the ancillary uses places of worship due to events being held

 there. Because the Defendants and their Planning Director have admitted, and the


 105
    42 USC 2000cc-2(b). Lighthouse Community Church of God v City of Southfield 2007 WL4230280 (ED. Mich. Jan.
 3, 2007) (attached as Appendix I).

                                                      23
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4996 Filed 12/23/20 Page 33 of 40




 expert Mr. Weinstein agrees, that there are a multitude of other assembly uses whose

 impacts could be the same or even more intrusive than a religious assembly, this

 Court should find that those asserted interests are not compelling government

 interests for the purpose of this setback and parking requirement. Furthermore, the

 Defendants have routinely not enforced setback requirements when it comes to

 religious assemblies nor when it comes to non-religious assembly uses that have the

 same and/or similar impacts on residential properties. Most notably, when

 Defendants’ engaged in PUD negotiation with a mega church of the type that they

 assert is the cause of their concern, they refused or otherwise failed to protect their

 own interests. The fact that each time they have the opportunity to protect their

 purported compelling government interest they refuse or fail to do so, is a clear

 indication that it is not as important as they allege.

    b. The Defendant’s Zoning Ordinance is Not the Least Restrictive Means of
       Protecting Their Interest Regarding Light and Noise Pollution to Adjacent
       Residential Properties
       Should this Court determine that Troy’s assertion that parking and traffic are

 a compelling government interest, this Court should find that the parking and setback

 requirements of 6.21 are not the least restrictive means of protecting that interest.

 Clearly, the Defendants have anticipated the needs of residential properties as it

 relates to impacts from parking and traffic from assembly uses and have set less

 restrictive setbacks to protect those interests. Furthermore, the Defendants, and their


                                            24
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4997 Filed 12/23/20 Page 34 of 40




 Planning Director, have admitted that the city can regulate places of worship based

 on size of congregation and building, but they haven’t done so. Furthermore, an

 expert in planning has provided at least two feasible, less restrictive, alternatives,

 that could protect the interests asserted by Defendants as the necessity for the

 setback.

        As such, the Defendant cannot bear its burden in proving that the setback and

 parking restrictions of section 6.21of the zoning ordinance are the least restrictive

 means of furthering a compelling government interest, nor can they argue that the

 actions of the ZBA were the least restrictive means of furthering Defendants’

 interests.

    c. Defendants’ Denial of Adam’s Variance Request Was Not the Least
       Restrictive Means of Furthering Defendant’s Interest in Protecting Adjacent
       Residential Properties from Impacts of Parking and Traffic
    It is also clear from the testimony provided by the Defendants’ Planning director,

 and other Troy administrators, that the ZBA can, and routinely does, set conditions

 on the granting of variances including additional screening requirements and traffic

 control requirements that could mitigate the impacts and protect Defendants’ interest

 and that the ZBA has the authority to, and has in the past, requested a traffic and/or

 parking study to be done prior to the granting of a variance. Indeed, Defendants,

 have, through the ZBA hearing process, granted a 22’ setback variance for a church

 that included additional screening requirements.


                                          25
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4998 Filed 12/23/20 Page 35 of 40




    In 2018 when Adam went before the ZBA when members of the ZBA raised, ad

 hoc, issues of parking and traffic, they had the power to delay the vote on the

 variance to allow Adam to provide actual evidence of parking and traffic impacts

 but they opted to deny the variance without any facts to corroborate or rebut their

 concerns. Furthermore, based on the authority vested in the ZBA and their own past

 practices, the ZBA could have granted the variance with screening and traffic control

 restrictions. Yet, the ZBA did not do, nor did they consider either, and as such their

 outright denial of the variance was not the least restrictive means of furthering

 Defendants’ interest.

    Because Adam has suffered, and continues to suffer, a substantial burden to their

 religious exercise based on Defendants’ zoning ordinance and implementation of its

 zoning ordinance, and because Defendants’ actions are not the least restrictive means

 of furthering a compelling government interest, Adam is entitled to judgement as a

 matter of law in its claim that Defendants have violated RLUIPA’s Substantial

 Burden provision.

 IV.   Defendant’s Zoning Ordinance, as Written Treats Religious Assemblies
       on Less than Equal Terms with Non-Religious Assemblies
       RLUIPA prohibits Defendant from imposing or implementing a land use

 regulation that treats religious assemblies on less than equal terms than non-religious




                                           26
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.4999 Filed 12/23/20 Page 36 of 40




 assemblies.106 The 6th Circuit has stated that the comparator must be similarly

 situated with regards to the regulation at issue and put forth a four part test to

 determine whether a religious institution is treated the same as a similarly situated

 non-religious assembly or institution.107 The test is (1) whether the Plaintiff is a

 religious assembly or institution (2) that was subjected to a land use regulation (3)

 that treats the Plaintiff on less than equal terms (4) compared with a non-religious

 assembly or institution.108 This court has found RLUIPA equal terms violations

 when a statute treats religious assemblies differently than it treats private clubs, civic

 and fraternal organizations, lodge halls, theaters, assembly halls, and public and

 private educational facilities.109 This Court has also found a facial equal terms

 violation when a religious assembly was not allowed but schools, libraries and swim

 clubs of the same size were allowed.110 This court has found an equal terms violation

 when “groups that gather and meet with similar frequency are only in violation of

 the zoning ordinance if the purpose for their assembly is religious.”111

         Courts should look to see whether the proposed use “would threaten legitimate

 interests of the city in a way that other permitted uses do not.”112 The comparators

 must be similarly situated to the religious assembly based on “legitimate zoning

 106
     42 USC 2000cc-(b)(1)
 107
     Tree of Life Christian Schools v. Upper Arlington, OH., 905 F.3d 357, 369-370 (6th Cir. 2008)
 108
     Id at 357.
 109
     New Life Ministries v. Charter Twp. Of Mt. Morris 2006 WL 2583254 (E.D. Mich. Sept. 7, 2006)- Appendix II
 110
     Dorman v. Charter Township of Clinton 2019 WL 3322352 (E.D. Mich. July 24, 2019)
 111
     New Life Ministries v. Charter Twp. Of Mt. Morris 2006 WL 2583254 (E.D. Mich. Sept. 7, 2006)
 112
     City of Cleyburn Tx. v Cleyburn Living Center 473 US 432, 448 (1985).

                                                         27
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.5000 Filed 12/23/20 Page 37 of 40




 criteria.”113 “Size, harmony with the neighborhood, impact on property values,

 traffic, lighting, hours of operation, and management of events, are considerations

 for churches, mosques, and synagogues as well as for the local elementary school,

 theater, or YMCA.114

            In the instant matter, the Defendants have admitted that the zoning ordinance

 applies a more onerous setback requirement to religious assembly places even

 though there are many non-religious assemblies that, all things being equal, have the

 same or higher impact on adjacent residential properties, the purported justification

 for the unique setback requirements of 6.21. The Defendants admit that there is no

 justification or basis for regulating parking and setbacks differently in those

 circumstances.

            As such Defendants’ have acknowledged that the ordinance itself, by not

 imposing the same setback and parking requirements on religious assemblies as it

 does other assembly uses, treats uses that are similar based on their own asserted

 legitimate zoning criteria, differently simply because one use is religious, and the

 similar use is not.

            It is also true that Defendants were going to permit Adam to use a restaurant,

 that does not meet the 6.21 setback requirements, as a community center without the



 113
       Tree of Life 905 F.3d at 357
 114
       One (1) Ounce of RLUPA Prevention., Dwight H. Merrian, Mun. Law. May/June 2008 at 11.

                                                         28
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.5001 Filed 12/23/20 Page 38 of 40




 necessity of any variances. It was only after believing that Adam was going to

 worship in the property that Defendants’ determined that Adam was subject to the

 setback and parking requirements and required them to seek a variance. This shows

 that assembly uses are subjected to different standards of zoning, based solely on the

 introduction of worship as one of the intended uses of a property.

       As further evidence that the zoning ordinance applies differently to religious

 assemblies than it does to non-religious assemblies is Defendants’ admissions that

 they would allow Adam to use the property that is the subject of this instant

 litigations, for all of the same assembly uses set forth in their site plan, without

 requiring a variance, if they had also not intended to use the building to hold prayer

 and that because it was going to also have prayer in the location, Adam would be

 subjected to the setback requirements of 6.21.

       It is clear based on those facts alone that the Defendants have drawn a

 distinction, in the text of the zoning, that they will treat non-religious assembly uses

 one way, and religious assembly uses a different, and less favorable way, based

 solely on the purpose of the assembly as being for “worship.” This court has already

 determined that distinctions like those are a violation of RLUIPA’s equal terms

 provision and thus Adam is entitled to judgment as a matter of law on its RLUIPA

 Equal Terms claim against Defendants.




                                           29
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.5002 Filed 12/23/20 Page 39 of 40




                                      CONCLUSION

       Based on the information provided in this Brief, there are no issues of material

 fact as it relates to Adam’s Claims that Defendant violated RLUIPA’s Substantial

 Burden and RLUIPA’s Equal Terms provisions and Adam is entitled to judgment as

 a matter of law.

       WHEREFORE, Adam respectfully requests this honorable Court, grant

 judgement in favor of Adam on its Motion for Summary Judgement and against

 Defendants, Declare that Defendant Troy’s zoning ordinance as written Plaintiff is

 a violation of law and has substantially burden Adam’s religious practice, enjoin the

 City of Troy from enforcing it against this Plaintiff with regards to the subject

 property, and further that Adam be heard as to monetary damages, attorney’s fees

 and costs.

                                               Respectfully Submitted,

                                               CAIR-MI LEGAL FUND




                                               /s/ Amy V. Doukoure
                                               By: Amy V. Doukoure (P80461)
                                               Attorney for Plaintiff
                                               1905 S. Haggerty Road, Suite 105
                                               Canton, MI 48188
                                               (248) 559-2247
                                               adoukoure@cair.com
 Dated: December 23, 2020


                                          30
Case 2:18-cv-13481-NGE-APP ECF No. 66, PageID.5003 Filed 12/23/20 Page 40 of 40




                         CERTIFICATE OF SERVICE

 I hereby certify that on December 23, 2020, the foregoing paper was filed with the

 Clerk of the Court using the ECF System which will give notice to all counsel of

 record.



                               /s/ Amy V. Doukoure




                                         31
